Case 2:17-cr-20274-BAF-DRG ECF No. 395 filed 03/04/19   PageID.3223   Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

            Plaintiff,                    CASE NO. 17-20274

       v.                                 HON. BERNARD FRIEDMAN

 D-1 JUMANA NAGARWALA,                    STIPULATION AND ORDER
                                          TO AMEND BOND
            Defendant.
                              /


                   STIPULATION TO AMEND BOND

       Jumana Nagarwala, through her attorney Shannon M. Smith, and

 the United States government, through its attorney Sara D. Woodward,

 stipulate that Defendant Jumana Nagarwala’s bond conditions be

 modified to permit the release of Moiz Nagarwala’s passport to Moiz

 Nagarwala for travel to India and Iraq.

       Mr. Nagarwala anticipates his trip to India will take place from

 approximately March 21, 2019 through March 29, 2019 (he is in the

 process of booking and finalizing his tickets). The purpose of the March

 trip to India is to attend two religious holidays in Mumbai.

       Further, Mr. Nagarwala will travel to Iraq at some point between
Case 2:17-cr-20274-BAF-DRG ECF No. 395 filed 03/04/19   PageID.3224   Page 2 of 4




 April 6, 2019 and April 20, 2019 for a religious pilgrimage to Kerbala

 and Najas.    The dates will be finalized once a lottery takes place,

 allowing Mr. Nagarwala to know what dates is allowed to attend the

 services.

       Therefore, all travel to India in March and Iraq in April is subject

 to approval of the itineraries by Pre-trial Services. Mr. Nagarwala will

 coordinate with Pre-trial Services to retrieve and return his passport

 before and after the trips.

                               Respectfully submitted,

 2/26/19                       /s/ Shannon M. Smith
 Date                          Shannon M. Smith
                               Attorney for Jumana Nagarwala
                               1668 South Telegraph Road
                               Bloomfield Hills, MI 48302
                               (248) 636-2595
                               shannon@shannonsmithlaw.com

 2/26/19                       /s/ Sara D. Woodward
 Date                          Sara D. Woodward
                               Assistant U.S. Attorney
                               211 W. Fort Street, Suite 2001
                               Detroit, MI 48226
                               (313) 226-9180
                               sara.woodward@usdoj.gov
Case 2:17-cr-20274-BAF-DRG ECF No. 395 filed 03/04/19   PageID.3225     Page 3 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

             Plaintiff,                   CASE NO. 17-20274

       v.                                 HON. BERNARD FRIEDMAN

 D-1 JUMANA NAGARWALA,                    STIPULATION AND ORDER

             Defendant.
                              /


            ORDER APPROVING BOND MODIFICATION

       This matter coming before the Court on the stipulation of the

 parties, it is hereby:

       ORDERED that Defendant Jumana Nagarwala’s bond conditions

 be modified to permit the release of Moiz Nagarwala’s passport to Moiz

 Nagarwala for travel to India between the approximate dates of March

 21, 2019 through March 29, 2019. Further, Mr. Nagarwala will travel

 to Iraq at some point between April 6, 2019 and April 20, 2019 for a

 religious pilgrimage to Kerbala and Najas.

       It is further ORDERED that all travel to India in March and

 Iraq in April is subject to approval of the itineraries by Pre-trial
Case 2:17-cr-20274-BAF-DRG ECF No. 395 filed 03/04/19   PageID.3226   Page 4 of 4




 Services and Mr. Nagarwala will coordinate with Pre-trial Services to

 retrieve and return his passport before and after the trips.



                                    s/Bernard A. Friedman
 Dated: March 4, 2019               BERNARD A. FRIEDMAN
        Detroit, Michigan           SENIOR U.S. DISTRICT JUDGE
